t c summary opinion united_states tax_court willie j and thelma l moore petitioners v commissioner of internal revenue respondent docket no 17670-09s filed date willie j and thelma l moore pro sese adam p sweet for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure an addition_to_tax of dollar_figure under sec_6651 for failure to timely file a tax_return and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions by both parties the issues remaining for decision are whether petitioners are entitled to deductions for car and truck expenses claimed on two schedules c profit or loss from business whether petitioners are liable for the addition_to_tax for failure to timely file a tax_return and whether petitioners are liable for the accuracy-related_penalty for negligence or disregard of rules or regulations background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in texas when the petition was filed all references to petitioner in the singular are to petitioner willie j moore during petitioner worked full time for the city of houston texas as a computer analyst in addition to his full- time employment petitioner worked as a real_estate broker and mortgage broker petitioner had two offices from which he transacted his real_estate and mortgage businesses one located in la marque texas southeast of houston the la marque office and one located in houston miles from his city of houston job the houston office although petitioner was both a real_estate broker and a mortgage broker he focused mainly on the real_estate business while petitioner thelma l moore mrs moore conducted most of the work associated with the mortgage business at trial petitioner described his typical weekday as follows he would leave his home in league city texas in the morning and drive to the la marque office where he would turn on the computer and copier mrs moore would arrive at the la marque office or hours later after he left the la marque office he would drive to the houston office where he would also turn on the computer and copier he would then drive to his city of houston job where he worked monday through friday from a m until p m after his city of houston workday he would reverse the trip from houston to la marque where he presumably turned off the computer and copier but also drive through subdivisions looking for homes that were for sale by owner before finally arriving home in league city late in the evening petitioner did not explain why mrs moore was unable to turn on the computer and copier la marque is southeast of league city in the vicinity of galveston texas and therefore considerably further from houston than league city during petitioners owned three vehicles a suburban a mercedes-benz and a cadillac according to petitioner the suburban was driven for personal purposes whereas the mercedes- benz was used by him for business purposes and the cadillac was used by mrs moore for business purposes at trial petitioners introduced two excel spreadsheets that petitioner described as mileage logs for the mercedes-benz and the cadillac the mileage log for each vehicle consists of a page spreadsheet with one page for each month of the year and an entry for each day of the month each daily entry includes the beginning and ending odometer readings the total deductible business miles driven and the total nondeductible commuting miles driven and the destination and business reason for the business miles driven for all entries the beginning odometer reading matches the ending odometer reading for the previous entry on petitioner’s mileage log the entry for business miles driven typically exceeds miles per day and occasionally is over miles per day for every monday through friday throughout the year petitioner listed commuting miles these miles were included on the log even for those days that petitioner admitted were holidays for his city of houston position the business destination entered for each monday through friday is la marque to houston the business destination listed for the weekend days usually lists a town in the greater houston area to which petitioner would drive from his home in league city the business reason entries are nondescript such as show properties or show homes preview bank foreclosure or make offers on investment_property or look for investment_property the daily entry for thanksgiving day indicates that petitioner commuted to his city of houston job and also drove miles to preview bank foreclosure at some undisclosed location the daily entry for christmas day indicates that petitioner drove miles to hempstead texas to preview property for investment daily entries were not made on january february july and october and on mrs moore’s mileage log the entry for business miles driven also typically exceeds miles per day and is as much as miles for a single day every day sunday through for example petitioner’s jan entry lists commuting miles even though petitioner stated jan was a holiday on typical government holidays including jan martin luther king jr day feb presidents’ day sept labor day nov veterans day and nov thanksgiving day petitioner listed commuting miles even though petitioner admitted that each day was a holiday for his city of houston job other than the commuting miles petitioner’s log includes no personal miles whatsoever saturday includes an entry of commuting miles the business destination for each of the entries is la marque to a surrounding town often houston or galveston the business_purpose entries are also nondescript including showed client properties distribute flyers preview hud properties or visit client the daily entry for thanksgiving day indicates that mrs moore commuted miles and drove business miles from la marque to galveston to place ad in newspaper visit client daily entries for january and december and state off suggesting that mrs moore did not work on those days the log does not include the dates of february and august petitioners’ federal_income_tax return was dated and received by the internal_revenue_service field_office in dallas texas on that same date on their return petitioners reported wages of dollar_figure attributable to petitioner’s city of houston job and aggregate business_losses of dollar_figure for a net_income of dollar_figure attached to petitioners’ return were three schedules c the first schedule c was for the mortgage business united home mortgage and listed mrs moore as the proprietor this schedule c claimed a deduction for car and truck expenses of other than commuting miles mrs moore’s log includes no personal miles whatsoever dollar_figure for big_number business miles driven the second schedule c was for the real_estate business united realty and listed petitioner as the proprietor this schedule c claimed a deduction for car and truck expenses of dollar_figure for big_number business miles driven the third schedule c was for an auto sales business united auto sales and listed petitioner as the proprietor however this schedule c is not at issue in this case on the first and second schedules c the business addresses for united home mortgage and united realty are both listed as the same address in houston texas and no mention is made of any office location in la marque in the notice_of_deficiency respondent disallowed in full the deductions claimed by petitioners for car and truck expenses on the first and second schedules c respondent also determined that petitioners are liable for an addition_to_tax for failure to timely file a tax_return and for an accuracy-related_penalty based on negligence or disregard of rules or regulations discussion a burden of persuasion and burden of production generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving the business address for united auto sales is listed as texas city texas otherwise rule a 503_us_79 290_us_111 cf sec_7491 applicable only if inter alia the taxpayer has both complied with the requirements to substantiate an item sec_7491 and maintained all records required under the internal_revenue_code sec_7491 sec_7491 generally provides that the commissioner bears the burden of production with respect to the liability of an individual for any penalty or addition_to_tax the commissioner may meet his burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 b schedule c deductions for car and truck expenses deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving his or her entitlement to the deductions claimed rule a indopco inc v commissioner supra pincite 292_us_435 welch v helvering supra pincite this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 further requires taxpayers to maintain books_and_records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 e income_tax regs if a taxpayer is unable to fully substantiate the expenses_incurred but there is evidence that deductible expenses were incurred the court may under certain circumstances allow a deduction based upon an approximation of expenses 39_f2d_540 2d cir but see 245_f2d_559 5th cir 85_tc_731 however in the case of expenses relating to the use of listed_property specifically including any passenger_automobile or other_property used as a means of transportation sec_274 imposes stringent substantiation requirements to document the nature and amount of such expenses sec_280f ii 50_tc_823 affd per curiam 412_f2d_201 2d cir larson v commissioner tcmemo_2008_187 sec_1_274-5t temporary income_tax regs fed reg date expressly superseding the so-called cohan_rule and making it inapplicable thus in order to satisfy these strict substantiation requirements the taxpayer must maintain adequate_records or sufficient corroborating evidence to establish each element of an expenditure sec_274 sec_1_274-5t c i temporary income_tax regs fed reg date elements of an expenditure include the amount of such expense the time and place of the expense and the business_purpose of the expense sec_274 if the listed_property is used for both personal and business purposes deductions are disallowed unless a taxpayer establishes the amount of the business use of the property in question kinney v commissioner tcmemo_2008_287 sec_1_274-5t temporary income_tax regs fed reg date on their return petitioners claimed deductions for car and truck expenses of dollar_figure and dollar_figure for two separate vehicles petitioners contend that these vehicles were used solely for business and not for any personal purpose other than commuting such as going to church or to the grocery store according to petitioner anytime you’re moving you’re actually in business so for example when you drive to the grocery store you will transact business in this regard when asked by the court what part of the grocery store was most conducive to conducting his business petitioner replied as follows mr moore i would say the meat section where they have the chips and all that good stuff that’s where people stop and the fruit section that’s where i you know--and if you’re an agent and people know you’re an agent they will stop you and you will--you know just have a conversation with them if they’re in the store and you pass a business card out the court i mean do you wear a sign that says i’m an agent and stop them-- mr moore no this is only the people that know you not strangers you know this would be individuals who live in the same community you live in and may have wanted to talk to you but haven’t seen you when they get to chance to see you--it might be a church member you know a deacon at the church we find petitioner’s theorem regarding the transmutation of nondeductible personal expenses into deductible business_expenses through kinesis to be so fundamentally flawed that we reject it without further discussion and we move on to a consideration of the proffered mileage logs the mileage logs are of course the bedrock of petitioners’ case unfortunately for petitioners we are unable to accept those logs at face value because we are not convinced that they reliably record petitioners’ use of their automobiles by way of example we point to the following petitioner’s mileage log claimed commuting miles for several days that were holidays for his full-time position with the city of houston in addition petitioner stated that my commuting miles include occasional personal_use however petitioner’s log shows the same commuting miles for each entry monday through friday petitioner also stated that some personal miles were included in business miles because as previously quoted any time you are moving you’re actually in business although petitioner stated that he worked every day of the year the log for his vehicle is missing entries for several days nevertheless the ending odometer reading from the last entry before the skipped day or days is the same as the beginning odometer reading of the next entry petitioner argued that the log is not incorrect but he did admit that there are some days on which there might have been an error on the log mrs moore’s mileage log list sec_15 commuting miles for each day except for the days for which there is no entry however the mileage from league city where petitioners’ home is located to la marque is approximately miles thus round trip travel or commuting miles from petitioners’ home to the la marque office is approximately miles therefore every entry for commuting miles on mrs moore’s mileage log is understated by approximately miles in addition the destination descriptions and business purposes listed on both mileage logs are vague and generic in nature for example the destination might list the city visited without providing a more specific address even though the business_purpose would list preview home show property or make offer on for sale by owner finally petitioners were unable to produce third-party records of their vehicles’ odometer readings such as service records for or any other year or any other evidence which might support the claimed mileage see larson v commissioner supra undoubtedly petitioners used their vehicles for business purposes during the year in issue however we are unable to find that petitioners’ mileage logs are sufficiently credible to accept them at face value as we are convinced that petitioners both overstated deductible business miles and understated nondeductible commuting and personal miles thus we conclude that petitioners’ mileage logs are not adequate_records within the meaning of sec_274 and the regulations thereunder of mileage expenses and that petitioners have failed to provide other corroborative evidence sufficient to establish that they have met the requirements of that section see also 87_tc_74 accordingly we sustain respondent’s determination disallowing the deductions for car and truck expenses claimed by petitioners on their tax_return c addition_to_tax for failure_to_file sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 percent for example on the weekend days of jan and petitioner’s log lists brazoria texas as the business destination and business miles a sec_189 and sec_178 respectively however brazoria is approximately miles from la marque which would mean petitioner drove and miles respectively within various subdivisions on those days looking at for property for each month or fraction thereof that the return is late not to exceed percent id in the absence of an extension the last date for petitioners to have timely filed their federal_income_tax return for was friday date see sec_6072 respondent has proven and has therefore discharged his burden of production under sec_7491 that petitioners’ federal_income_tax return was not received and filed until date more than years after its due_date a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir affg tcmemo_1995_547 a showing of reasonable_cause requires a taxpayer to show that he or she exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs petitioners have not offered any persuasive evidence to establish that the late filing of their return was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioners are liable for the addition_to_tax under sec_6651 d sec_6662 penalty sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs furthermore negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be to good to be true under the circumstances sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs the taxpayer bears the burden of proving that he or she did not act negligently or disregard rules or regulations rule a welch v helvering u s pincite higbee v commissioner t c pincite see sec_7491 regarding the commissioner’s burden of production respondent based his determination of the accuracy-related_penalty in large part on the disallowance of petitioners’ schedule c deductions for car and truck expenses of dollar_figure and dollar_figure respondent has proven and has therefore discharged his burden of production under sec_7491 that petitioners failed to maintain records sufficient to satisfy the strict substantiation rules of sec_274 petitioners have not met their burden of persuasion with respect to reasonable_cause and good_faith thus on the record before us we are unable to conclude that petitioners acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioners are liable for the accuracy-related_penalty under a respondent also based his penalty determination on petitioners’ failure to report certain items of income the includability of each of those items has been resolved by the parties through various concessions at trial petitioners had little to say about this issue other than to imply that no penalty was applicable because there was no deficiency conclusion we have considered all of the arguments made by petitioners and to the extent that we have not specifically addressed those arguments we conclude that they are without merit to reflect our disposition of the disputed issues as well as the parties’ concession decision will be entered under rule
